386 F.2d 831
Jose RIOS-RAMIREZ, Appellant,v.UNITED STATES of America, Appellee.
No. 21540.
United States Court of Appeals Ninth Circuit.
Dec. 5, 1967.

Charles M. Berg, Beverly Hills, Cal., for appellant.
Wm. Matthew Byrne, Jr., U.S. Atty., Robert L. Brozio, Asst. U.S. Atty., Ronald S. Morrow (argued), Asst. U.S. Atty., Los Angeles, Cal., for appellee.
Before BARNES and MERRILL, Circuit Judges, and SOLOMON,1 District judge.
PER CURIAM:


1
Appellant was convicted on each count of a two count indictment charging possession and sale of heroin 'of wholesale character.'  Equal concurrent sentences were delivered.  On appeal, appointed counsel ably raises five points.


2
1$ 1.  The claimed insufficiency of the evidence is without merit-- there was evidence the appellant had possession of the heroin and received the money for its sale.


3
2.  Appellant denied both receipt or concealment of the heroin, and its sale.  Under the holding of Ortiz v. United States, 358 F.2d 107, 108 (9th Cir. 1966), the defense of entrapment was not available.  Further, appellant's counsel below neither requested any instructions on entrapment (C.T. 48-50), nor did he object to the instructions that were given (R.T. 742).


4
3.  Other points urged, asking us to overrule previous holdings or to follow state court rulings, are unconvincing and without merit.


5
The judgment of conviction is affirmed.



1
 Hon.  Gus J. Solomon, Chief Judge, United States District Court, Portland, Oregon, sitting by designation